128 S.Ct. 372 (2007)
Ralph BAZE and Thomas C. Bowling, petitioners,
v.
John D. REES, Commissioner, Kentucky Department of Corrections, et al.
No. 07-5439.
Supreme Court of United States.
October 3, 2007.
Order granting the petition for writ of certiorari amended as follows: Motion of petitioners for leave to proceed in forma pauperis granted. Petition for writ of certiorari granted limited to Questions 1, 2, and 3 presented by the petition. Brief of petitioners to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Monday, November 5, 2007. Brief of respondents to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Monday, December 3, 2007. Reply briefs, if any, to be filed with the Clerk and served upon opposing counsel on or before 2 p.m., Friday, December 28, 2007. Briefs of amici curiae are to be filed with the Clerk and served upon counsel for the parties on or before 2 p.m., 7 days after the brief for the party supported is filed or if in support of neither party, within 7 days after the petitioners' brief is filed.